Citation Nr: 1230417	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  05-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION


The Veteran served on active duty from December 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a higher initial rating for PTSD was remanded by the Board in February 2008 for additional development.  Thereafter, the claims for higher initial ratings for PTSD and for a perforated duodenal ulcer, associated with PTSD were remanded by the Board in September 2010 for additional development.  

In the September 2010 remand, the Board found in that entitlement to TDIU had not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board finds however, in light of a September 2005 letter from a clinical psychologist indicating total occupational impairment due to his PTSD, the Veteran's representative's arguments asserting that TDIU has been raised by the record based on the September 2005 letter, and as the Veteran is seeking the maximum benefit available for his PTSD, entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected PTSD rather than as a separate claim.  See Rice, 22 Vet. App. 447.  

The Board notes that the September 2010 Board remand also referred the issue of service connection for a digestive disorder to the Agency of Original Jurisdiction (AOJ).

In January 2012, the Board awarded an initial disability rating of 20 percent prior to March 16, 2009 and an initial disability rating of 40 percent from March 16, 2009 for perforated duodenal ulcer, associated with PTSD.  The Board also remanded the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU for additional development.  As discussed below, the Board finds that a remand of the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU is again in order for compliance with the Board's January 2012 remand instructions.  

The Board also notes that, to date, a rating decision effectuating the January 2012 Board decision, which awarded the Veteran increased ratings for perforated duodenal ulcer, associated with PTSD, has not yet been issued.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to TDIU must be remanded for further development.

In a January 2012 remand, the Board instructed the RO, via the AMC, to obtain and associate with the record, all records of treatment from Vet Center #402 in Detroit, Michigan.  With respect to this records request, the Board specified in the remand instructions that efforts to obtain the requested records should be ended only if it was concluded that the records sought did not exist or that further efforts to obtain those records were futile and all actions to obtain the requested records were to be documented in full in the claims file.  The Board also instructed the RO, via the AMC to schedule the Veteran for a VA psychiatric examination of the Veteran's PTSD to determine the current nature and etiology of the Veteran's service-connected PTSD and to schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected disabilities have on his ability to maintain substantially gainful employment.  

Upon review of the claims file, the temporary file from the RO and the Veteran's online virtual VA file, none of the Board's January 2012 remand instructions have been complied with.  

Thus, as the Board's January 2012 remand instructions regarding the request of the Detroit Vet Center records, the scheduling of a VA psychiatric examination and the scheduling of a VA general medical examination for the Veteran's claim for TDIU have not yet been accomplished, it is necessary to remand the claim again for full compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all records of treatment from Vet Center #402 in Detroit, Michigan.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  All efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records are futile.  All actions to obtain the requested records are to be documented in full.  The AMC/RO should document whether or not these documents were available.  

2.  After the records specified in paragraph one (1) have been associated with the record or a negative response has been documented in the record, the AMC/RO should schedule the Veteran for a VA psychiatric examination of the Veteran's PTSD by an appropriate specialist, to determine the current nature and etiology of the Veteran's service-connected PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination, specifically to include a review of the previous VA examinations in July 2004 and October 2009, as well as the September 2005 private psychologist's letter, and any relevant Vet Center records.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its affect on his employment and activities of daily living.  

A complete rationale (explanation) must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the instructions specified in paragraphs one (1) and two (2) have been completed, the AMC/RO should schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected disabilities (PTSD; shell fragment wound of the left shoulder to include acromioclavicular joint arthritis and a history of impingement syndrome (rated as limitation of motion of the arm); a superficial left shoulder scar; and perforated duodenal ulcer associated with PTSD) have on his ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (PTSD; shell fragment wound of the left shoulder to include acromioclavicular joint arthritis and a history of impingement syndrome (rated as limitation of motion of the arm); a superficial left shoulder scar; and perforated duodenal ulcer associated with PTSD) without consideration of his nonservice-connected disorders or age, render him incapable of maintaining substantially (more than marginal) employment consistent with his education and employment background.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  

All findings and conclusions should be supported by a complete rationale (explanation), and the examiner should reconcile the opinion with all other clinical evidence of record. 

4.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, adjudicate the claims of entitlement to an initial disability rating in excess of 30 percent for PTSD and entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2011 SSOC, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


